DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, directed to claims 1-9, in the reply filed on May 28, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 10-18 are withdrawn as non-elected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular the claims include acronyms such as “PLT”, “PZT”, and “PLZT”.  The acronyms should be introduced before use.  For example: …lead zirconate titanate (PZT).  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2003/0234835 (“Torii”).
Claim 1
Torii discloses a piezoelectric element, comprising: a lower electrode, disposed on a substrate (electrode 2); a seed layer, formed on the lower electrode and constituted of a sputtered film having PLT as 5a main component (seed layer 11, paragraph [0138]); and a piezoelectric film, formed on the seed layer and having PZT or PLZT as a main component (piezoelectric layer 3, paragraph [0095], lead lanthanum zirconate titanate); and wherein the lower electrode is constituted of a laminated film of a Ti film at the substrate side and a Pt film laminated on the Ti film (paragraphs [0137, 0155], platinum electrode with titanium electrode), 10the piezoelectric element being such that when a (111) orientation peak intensity of the Pt constituting the Pt film is represented as a Pt (111) peak intensity on an abscissa (paragraph [0018]), a (100) orientation peak intensity of the PLT constituting the seed layer is represented as a PLT (100) peak intensity on an 15ordinate, and a peak characteristic curve is a curve joining points of the PLT (100) peak intensity with respect to the Pt (111) peak intensity according to substrate setting temperature 

Claim 2
Torii discloses the piezoelectric element according to Claim 1, wherein a film thickness of the seed layer is 20 nm to 100 nm, a film thickness of the Pt film is 50 nm to 200 mm, and a film thickness of the Ti film is not more than 10 nm (Torii, paragraph [00138]).  

Claim 3
Torii discloses the piezoelectric element according to Claim 1, wherein the piezoelectric film is a piezoelectric film formed by a sol-gel method (paragraph [0007], piezoelectric elements can be formed by sol-gel).  

Claim 104
Torii discloses the piezoelectric element according to Claim 1, wherein the seed layer has, near the lower electrode side, a Pb-rich layer high in Pb concentration (Torii, paragraph [0148]).  

Claim 5
Torii discloses the piezoelectric element according to Claim 1, further 15comprising: an upper electrode formed on the piezoelectric film (Torii, electrode 4)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0234835 (“Torii”) in view of U.S. Patent Pub. 2012/0147101 (“Nawano”).
Claim 6
Torii discloses the piezoelectric element according to Claim 1.
Torii discloses the use of an insulating film but does not appear to explicitly disclose wherein an insulating film, constituted of SiO2, is interposed between 20the substrate and the lower electrode. 
Nawano discloses using a silicon oxide insulating film (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a silicon oxide layer, as disclosed by Nawano, into the device of Torii, for the purpose of reducing damage to the piezoelectric layers therein (Nawano, paragraph [0077]).

Claim 7
Torii in view of Nawano discloses the piezoelectric element according to Claim 6.
Torii does not appear to explicitly disclose wherein a lead barrier film, constituted of Al2O3, is interposed between the insulating film and the lower electrode.
Nawano discloses using a lead barrier film, constituted of Al2O3, is interposed between the insulating film and the lower electrode (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lead barrier film, as disclosed by Nawano, into the device of Torii, for the purpose of preventing a diffusion of elements through the layers (Nawano, paragraph [0051]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0234835 (“Torii”) in view of U.S. Patent Pub. 2012/0147101 (“Nawano”), further in view of U.S. Patent Pub. 2004/0200050 (“Komuro”).
Claim 8
Torii in view of Nawano discloses the piezoelectric element according to Claim 6.
Torii in view of Nawano discloses a thickness of 100 nm (Nawano, paragraph [0031]) but does not appear to explicitly disclose wherein a film thickness of the insulating film is 300 nm to 2000 nm (Nawano, paragraph [0031]).
Komuro discloses a silicon oxide barrier layer of 500 nm thickness (paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the thickness of Komuro, into the device of Torii in view of Nawano, for the purpose of minimizing vibration of the lower electrode (Komuro, paragraph [0060]).

Claim 9
Torii in view of Nawano discloses the piezoelectric element according to Claim 7, and a film thickness of the lead barrier film is 50 nm to 100 nm (Nawano, paragraph [0085], 50 nm).
Torii in view of Nawano does not appear to explicitly discloses wherein 5a film thickness of the insulating film is 300 nm to 2000 nm.
Komuro discloses a silicon oxide barrier layer of 500 nm thickness (paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the thickness of Komuro, into the device of Torii in view of Nawano, for the purpose of minimizing vibration of the lower electrode (Komuro, paragraph [0060]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853